Citation Nr: 0716305	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for tooth and gum 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for cardiovascular 
disability, to include peripheral vascular disease of the 
upper and lower extremities and a stroke, to include as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied the 
instant claims on appeal.

The veteran also appealed the RO's July 2004 denial of 
entitlement to special monthly compensation based on the loss 
of use of a creative organ, and entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
extremities and erectile dysfunction.  As the RO has since 
granted the aforementioned claims, they are no longer in 
appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. 
Cir. 1997).

The veteran's claim for service connection for periodontal 
disease can be construed as claiming entitlement to service 
connection for outpatient dental services.  38 C.F.R. 
§ 17.161 (2006).  This issue has not been adjudicated and is 
referred to the RO for appropriate action.

In a statement, received by the RO in October 2005, the 
veteran withdrew his previous request for a hearing before a 
Veterans Law Judge at the RO.  38 C.F.R. § 20.704(e) (2006).  



FINDINGS OF FACT

1.  The law precludes payment of compensation for gum and 
tooth disease.

2.  There is no medical evidence of cardiovascular disability 
or hypertension


CONCLUSIONS OF LAW

1.  Service connection for gum and tooth disease for 
compensation purposes is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a), 3.381(a) (2006).

2.  Cardiovascular disability, to include peripheral vascular 
disease of the upper and lower extremities and a stroke, was 
not incurred in or aggravated by service, and was not the 
result of or aggravated by the service-connected diabetes 
mellitus. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 71 Fed. 
Reg. 52,744-7 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310). 

3.  Hypertension was not incurred in or aggravated by 
service, and was not the result of or aggravated by the 
service-connected diabetes mellitus. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a), 71 Fed. Reg. 52, 744-7.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006). 

Regarding the veteran's claims for service connection for 
tooth and gum disease, cardiovascular disease and 
hypertension, the RO provided pre-adjudication VCAA notice to 
the appellant in letters, issued in November 2002 and 
December 2003.  The letters provided notice of the evidence 
necessary to substantiate his claims for service connection 
for the aforementioned disabilities.  The letters advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.  

The veteran was not provided with notice regarding rating(s) 
or effective date(s).  Because the service connection claims 
is being denied, no rating(s) or effective date(s) are being 
set.  He is, therefore, not prejudiced by the absence of 
notice on these elements.

Regarding VA's duty to assist the veteran with his claims for 
service connection for tooth and gum disease, cardiovascular 
disease and hypertension, all pertinent and identified 
records have been obtained.  The veteran was afforded a VA 
examination in December 2003.  VA and private outpatient 
reports pertaining to the disabilities at issue are of 
record.

Because the veteran has received a VA examination and there 
is no indication of outstanding evidence, VA has complied 
with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A..

II.  Relevant Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular renal disease and 
hypertension, if manifest to a degree of 10 percent or more 
within one year from the date of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.
Secondary service connection-criteria

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310. When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Allen Court held that the term "disability" as used in 38 
U.S.C.A. § 1110 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52, 744-7.  
The amendments have no bearing on this case, because there is 
no claim or evidence that a service-connected disability 
aggravated the claimed conditions.  Instead, the veteran 
contends that the service connected cervical spine disability 
caused the claimed cardiovascular disabilities, to include 
peripheral vascular disease and a stroke, along with 
hypertension. 
Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Periodontal disease-criteria

Under 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable or missing teeth, dental or alveolar abscesses, 
and periodontal disease, and periodontal disease will be 
considered as service-connected solely for the purposes of 
establishing eligibility for outpatient dental treatment 
pursuant to 38 C.F.R. § 17.161 (2006).  This regulation means 
that the listed conditions are not considered disabilities 
for compensation purposes, and that compensation is not 
payable for those conditions.  Byrd v. Nicholson, 19 Vet. 
App. 385 (2005).

III.  Analysis

1.  Tooth and Gum Disease

The veteran has essentially contended that he developed a 
dental disability, namely periodontal disease, due to his 
service-connected diabetes mellitus. 

Service medical records indicate that at the time of his 
entrance onto active duty, the veteran had all of his teeth.  
A January 1971 service discharge examination report reflects 
that teeth numbered 1, 5, 16, 17, 19, 30 and 31 were missing.  
There was no specific mention of periodontal disease, and no 
chronic dental disability appears to have been diagnosed 
during active service.

Post-service VA and private medical evidence includes March 
2005 correspondence from the veteran's private dentist, 
Sachem Dental Group, the essence of which essentially 
corroborates the veteran's contention that he has periodontal 
disease secondary to his service-connected diabetes mellitus.  
The March 2005 correspondence contains an opinion to the 
effect that the veteran had diabetes, which had been proven 
to be a cause of periodontal disease, and that it was 
believed to be one of the most likely causes for the 
veteran's treatment.  

While there is evidence that the veteran has current 
periodontal disease related to service connected diabetes 
mellitus, VA regulations preclude recognition of periodontal 
disease for compensation purposes.  The law is dispositive, 
and the claim for service connection for compensation 
purposes must be denied.  Sabonis v. Brown, 6 Vet App 426 
(1994).



2.  Cardiovascular Disability and Hypertension

The veteran's service medical records are devoid of any 
complaints or clinical findings referable to cardiovascular 
pathology including hypertension.   

Post-service VA and private treatment records also do not 
contain a diagnosis of any cardiovascular disability or 
hypertension.  Indeed, a December 2003 VA diabetes mellitus 
examination report reflects that the veteran did not exhibit 
any cardiovascular symptoms.  His blood pressure was 140/88.  
A cardiovascular examination was normal.  Overall, a 
longitudinal review of the post-service VA and private 
medical evidence is entirely devoid of any treatment records 
showing any subjective complaints, treatments of, or clinical 
findings relating to a cardiovascular disorder, to include a 
stroke and peripheral vascular disease, and hypertension.

While the veteran would be competent to report symptoms, he 
has not related any symptoms of cardiovascular disease.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the veteran contends that he has a cardiovascular 
disorder, to include peripheral vascular disease of the upper 
and lower extremities and a stroke, and hypertension as 
secondary to his service-connected diabetes mellitus; he is 
not competent to provide a diagnosis or opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App.  91, 93 (1993).  
The ultimate disposition for this matter turns on the absence 
of any competent evidence of a current cardiovascular 
disorder including hypertension.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claims, that doctrine is not applicable, and the 
claims are denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tooth and gum disease for compensation 
purposes, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for cardiovascular disorder, claimed as 
peripheral vascular disease of the upper and lower 
extremities and a stroke, to include as secondary to diabetes 
mellitus, is denied.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.



______________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


